Citation Nr: 0114086	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reimbursement for burial transportation 
expenses.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  The veteran died in December 1999.  The 
appellant is the sister of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

Additional evidence was received from the appellant in March 
2001.  The appellant included a wavier of RO review of the 
newly submitted evidence.  Accordingly, the appellant's claim 
is ready for review by the Board.


FINDING OF FACT

The veteran was not hospitalized at a VA medial facility at 
the time of his death.


CONCLUSION OF LAW

The criteria for payment of burial transportation expenses 
have not been met.  38 C.F.R. §§ 3.1600, 3.1605 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the appellant, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the appellant and 
her representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
required for the payment of burial transportation expenses.  
The Board concludes that the discussions in the rating 
decision, statement of the case and letters have informed the 
appellant and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the appellant's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The appellant seeks payment of the costs of transporting the 
veteran from a private hospital, where he died, to the 
cemetery where he was buried.  The appellant testified before 
the undersigned member of the Board at a videoconference 
hearing in February 2001.  The appellant stated that her 
brother, the veteran, died in December 1999 as a result of an 
auto accident.  She asserted that she should be entitled to 
the expense of transporting the veteran's body, even though 
he did not die at a VA facility.  The appellant reported that 
attempts were made to get the veteran admitted to a VA 
hospital prior to his death, but those attempts were 
unsuccessful, due to no fault on the part of the veteran or 
his family.  She noted that one VA medical center had been 
unable to take the veteran immediately following the accident 
because there were no beds available in the intensive care 
unit.  She reported that following admission to the private 
hospital, another VA medical facility was contacted.  That VA 
facility indicated that it would accept transfer of the 
veteran, but only after he became stable.  The veteran died 
at the private hospital without ever stabilizing.

At the time of the veteran's death he had a 100 percent 
rating in effect for service-connected post-traumatic stress 
disorder for five years.  Service connection was additionally 
established for sinus tachycardia, residuals of paralysis of 
the right vocal cord, residuals of fracture of the nose, and 
hemorrhoids, with a combined rating of less than 100 percent.  
The veteran's certificate of death reflects that death was 
due to a pulmonary embolus as the consequence of multi-system 
trauma.

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C. 2303(a) for 
the actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  For burial allowance purposes, the term 
hospitalized by VA means admission to a VA facility (as 
described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as 
described in 38 U.S.C. 1701(4)) for hospital care under the 
authority of 38 U.S.C. 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C. 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C. 1741.  (If the hospitalized person's 
death is service-connected, entitlement to the burial 
allowance and transportation expenses fall under paragraphs 
(a) and (g) of this section instead of this paragraph.) 38 
C.F.R. § 3.1600(c).

The Board notes that at the February 2001 hearing the 
appellant stated that she thought that the veteran's fatal 
accident might be related to his service-connected post-
traumatic stress disorder.  Reimbursement for transportation 
costs is provided when service connection is in effect for 
the cause of the veteran's death, regardless of where the 
veteran died.  However, the Board notes that service 
connection has not been established for the cause of the 
veteran's death.  Further, the Board finds that the appellant 
does not have standing to bring a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1310-1318 provide for the circumstances in which 
dependency and indemnity compensation may be paid when 
service connection for the cause of the veteran's death has 
been established.  These sections of the United States Code 
only provide for benefits for the spouse, parents, or 
children of a veteran.  No provision is made for a 
nondependent sister of the veteran.  Accordingly, the 
appellant, as a nondependent sister of the deceased veteran, 
does not have standing to bring a claim for service 
connection for the cause of the veteran's death.  As such, 
the regulations related to payment of burial expenses for a 
veteran who died due to service-connected disability are not 
for application.

The medical evidence of record fully supports the appellant's 
contentions that attempts were made to place the veteran in a 
VA facility for his medical treatment.  These records show 
that one VA facility did not have any available beds in the 
intensive care unit.  The other VA facility would not take 
the veteran until he stabilized and the veteran did not 
stabilize before he died.  The Board recognizes that the 
veteran died at a private hospital due to no fault of his own 
or of his family.  The Board sympathizes with the appellant, 
but VA regulations do not provide for the payment of burial 
transportation costs if the veteran, who dies of a non 
service-connected disability, dies at a private facility 
regardless of the reasons the veteran was in that facility.  
Since the pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to reimbursement for burial transportation 
expenses is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

